Citation Nr: 1427171	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-03 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for cervical strain. 

2.  Entitlement to an initial disability rating in excess of 70 percent for major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink



INTRODUCTION

The Veteran had active service from January 1987 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The case was remanded by the Board in March 2012 to afford the Veteran a VA medical examination and to obtain outstanding VA treatment records.  The Veteran was afforded a VA examination in April 2012 and the outstanding VA medical records were obtained.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the record contains a March 2012 VA treatment record that notes the Veteran receives benefits from the Social Security Administration (SSA) due to a disability.  The record does not show what disability was at issue before the SSA and does not contain any medical records used in making the determination.  

VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the CAVC found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  Therefore, the Board finds that remand is necessary to obtain any outstanding SSA records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain and associate with the file any SSA records related to his claimed disabilities, to include the SSA decision granting disability benefits.  The RO should document any attempts to obtain these records, to include any negative responses.

2.  The RO/AMC should attempt to obtain and associate with the file any outstanding VA treatment records related to his claimed disabilities.  The RO should document any attempts to obtain these records, to include any negative responses.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if the claims on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



